Exhibit 99.1 A Message to Our Stockholders June 30, 2010 June 30, 2009 Net Income (Bank) $ 6,162,000 $ 2,139,000 Income Available to Common Shareholder (Bancshares) $ 5,296,000 $ 1,956,000 Earnings Per Common Share $ 0.95 $ 0.35 Allowance for Loan Losses $ 8,625,000 $ 6,701,000 Common Stock Equity $ 79,299,000 $ 66,128,000 Book Value $ 14.42 $ 12.18 Return on Average Assets 1.24 % 0.41 % Return on Average Common Equity 16.80 % 5.90 % Dear Shareholders: First Guaranty Bank’s goal is to increase shareholder value while at the same time providing returns to our shareholders through dividends. We will achieve this goal by maximizing net income, providing dividends of approximately 41% of the net earnings, and retaining the remaining 59% of the net earnings as a contribution to capital. In the first half 2010, First Guaranty Bancshares has produced $5,962,000 in income, paid approximately $1,780,000 in dividends to common shareholders and $666,000 in dividends to preferred shareholders, and retained the balance to enhance equity. As the capsule of financial information above shows, First Guaranty Bank and First
